ANVEX INTERNATIONAL, INC. 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida April 11, 2012 Via EDGAR Jeffrey Riedler, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response Form 8-K Filed February 13, 2012 File No. 333-173039 Dear Mr. Riedler, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 9, 2012 regarding the above referenced filings. Please accept this correspondence as confirmation of your conversation with our legal counsel regarding a request for an extension of time to provide the Commission with our response to the comment letter. Accordingly, the Company will respond to the Commission’s comment letter, no later than Friday, April 13, 2012. Thank you for your attention to this matter. Sincerely, /s/Andrea Clark Anvex International, Inc. Name: Andrea Clark Title: Chief Executive Officer and President
